


EXHIBIT 10.40


AMENDMENT NO. 1
TO THE
NAVISTAR INTERNATIONAL CORPORATION
2004 PERFORMANCE INCENTIVE PLAN


1.         Section VI(3) is hereby replaced in its entirety by the following:


    (3) The Committee shall have the discretion to adjust the determination of
the degree of attainment of the preestablished goals; provided that the Awards
that are designated to qualify for Performance-Based Exception may not be
adjusted upward (although the Committee shall retain the discretion to adjust
such Awards downward). In no event shall the Performance Period for any
performance-based equity Award be less than one year.






















































E-8